REASONS FOR ALLOWANCE

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 6/7/22 has been entered in full. Claims 1, 9, 28, 32 and 46 are amended. Claims 1-5, 9, 13, 18, 20, 21, 25, 26, 28-30, 32, 33, 35, 38 and 46 are pending. 

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (12/28/21).
The objections to the specification at pg 2 are withdrawn in view of the amendments to the title of the specification.
The objections to claims 9, 13, 18, 20, 21, 25, 26, 28-30, 32, 33, 35, 38 and 46 at pages 2-3 are withdrawn in view of the amendments to the claims.
The rejection of claims 28 and 32 under 35 U.S.C. 112(d) at pg 3-4 as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all of the limitations of the claim upon which it depends, is withdrawn in view of the amendments to the claims.
The rejections of claims 1, 3, 9, 13, 18, 20, 21, 25, 26, 28-30, 32, 33, 35, 38 and 46 under 35 U.S.C. § 112(a) at pg 4-7 for failing to provide enablement for the full scope of the claims is withdrawn in view of the amendments to the claims that limit the method to subject matter indicated as enabled in the rejection of record; i.e., a method wherein the follistatin fusion protein is administered by an intramuscular route of administration to a targeted muscle of a patient in need thereof.
The rejection of claims 1-5, 9, 13, 18, 20, 21, 25, 26, 28-30, 32, 33, 35, 38 and 46 on the ground of nonstatutory obviousness-type double patenting at pg 7-9 as being unpatentable over claims 1-19 of U.S. Patent 10,023,621, issued 7/17/18, is withdrawn in view of the terminal disclaimer naming the referenced patent filed by Applicants on 6/7/22 and approved by the USPTO.
The rejection of claims 1-5, 9, 13, 18, 20, 21, 25, 26, 29, 30, 32, 33, 35, 38 and 46 on the ground of nonstatutory obviousness-type double patenting at pg 9-10 as being unpatentable over claims 1-19 of U.S. Patent 10,954,279, issued 3/23/21, is withdrawn in view of the terminal disclaimer naming the referenced patent filed by Applicants on 6/7/22 and approved by the USPTO.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All rejections of claims 1-5, 9, 13, 18, 20, 21, 25, 26, 28-30, 32, 33, 35, 38 and 46 set forth previously have been withdrawn as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5, 9, 13, 18, 20, 21, 25, 26, 28-30, 32, 33, 35, 38 and 46 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646